OPINION — AG — ** COUNTY CLERK — REGISTER OF DEEDS — MAPS — HANDLING ** THE STAPLING OF ONE OF THE BLANK PAGES OF THE BOUND PLAT BOOK IN THE OFFICE OF COUNTY CLERK, A CORRECT COPY OF AN " ORIGINAL MAP " OR PLAT WHICH IS FILED FOR RECORD IN SUCH OFFICE, 'WOULD' MEET THE REQUIREMENTS OF 19 O.S. 288 [19-288] THAT MAPS AND PLATS BE " PLATTED " IN THE PLAT BOOK, BUT THAT SIMPLY PLACING THE " ORIGINAL " MAP OR PLAT FILED WITH THE COUNTY CLERK, OR A COPY THEREOF, BETWEEN THE PAGES OF THE PLAT BOOK, WITHOUT FASTENING IT TO THE PLAT BOOK, WOULD 'NOT' MEET SUCH REQUIREMENT. (DOCUMENTS RECORDED, RECORDS, INDEX) CITE: 19 O.S. 288 [19-288] (JAMES C. HARKIN)